Title: From Benjamin Franklin to Benjamin Franklin Bache, 3 May 1779
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


Dear Benny
Passy, May 3. 1779
I received your Letter, and it gave me great Pleasure to hear of your safe Arrival at Geneva, & of your being plac’d in your Pension. You now have a fine Opportunity of learning those things that will be reputable and useful to you when you come to be a Man; and you will make your Father and Mother very happy to hear that you mind your Studies and improve daily, which I hope I shall be able to assure them of.— You ought to be very respectful to Mr Cramer, who was so kind as to take the Trouble & Care of carrying You to Geneva; and as a good Boy I am persuaded you will be very dutiful to M. de Marignac, and attentive to his Instructions.— Your Friends Cochran & Deane dined with us last Sunday & are well. Your Cousin joins his Love with that of
Your AFFECTIONATE Grandfather
